Title: Thomas Jefferson to Bernard McMahon, 11 January 1813
From: Jefferson, Thomas
To: McMahon, Bernard


          Dear Sir Monticello Jan. 11. 13. 
          I have too long delayed returning you thanks for your favors of Nov. 24. & Dec. 1. and the hyacinth roots with the seeds of the China pink, Auricula, & fiorin grass which came safely to hand. I had in a former letter mentioned that I should avail myself of the opportunity of a young medical student going on to Philadelphia to send you a box of seeds which I recieved from M. Thouin of the National garden of France. they had arrived too late for the spring sowing. the gentleman I had in view, went off so suddenly that I missed the opportunity of getting the box into his hands. I have been waiting since in the hope some other passenger might be going on; but none having occurred & the season beginning to approach, I have sent it to a friend in Richmond. between that place & Philadelphia there is a frequent intercourse by passengers, and my friend will find some one who will take care of the box by the way and deliver it safely to you. on the subject of the Fiorin grass, I recieved 2. years ago some roots from Ireland, which we planted in moist ground, and took care of. they flourished handsomely till the warm season, when the warmth of the sun & our cloudless climate proved too much for them. the last spring I recieved some of the seed from Edinburg and sowed a part in a moist meadow, & a little in boxes. the former failed, the latter came up well, but the sun destroyed it. I will carefully repeat the experiment with what you have been so kind as to send me, but I fear it requires the protection of the clouds, fogs, & dripping climate of Ireland, of all of which our climate presents the reverse. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        